Case: 12-30883    Document: 00512652727     Page: 1   Date Filed: 06/04/2014




        IN THE UNITED STATES COURT OF APPEALS
                 FOR THE FIFTH CIRCUIT


                                  No. 12-30883                    United States Court of Appeals
                                                                           Fifth Circuit

                                                                         FILED
IN RE: DEEPWATER HORIZON                                              June 4, 2014
_____________________________________________________               Lyle W. Cayce
                                                                         Clerk
UNITED STATES OF AMERICA,

                                           Plaintiff – Appellee
v.

B.P. EXPLORATION & PRODUCTION, INCORPORATED; ANADARKO
PETROLEUM CORPORATION,

                                           Defendants – Appellants



                  Appeals from the United States District Court
                      for the Eastern District of Louisiana


Before KING, BENAVIDES, and DENNIS, Circuit Judges.
FORTUNATO P. BENAVIDES, Circuit Judge:
      Before the Court is the federal government’s civil enforcement action for
Clean Water Act violations associated with the 2010 Deepwater Horizon oil
spill in the Gulf of Mexico. Defendants BP Exploration & Production, Inc.
(“BP”) and Anadarko Petroleum Corporation (“Anadarko”) appeal summary
judgment in favor of the government on the question of their liability for civil
penalties under 33 U.S.C. § 1321(b)(7)(A) (2006), which imposes mandatory
penalties upon the owners of facilities “from which oil or a hazardous substance
is discharged.”    The district court held that discharge is the point where
“uncontrolled movement” begins. In re Oil Spill by the Oil Rig “Deepwater
    Case: 12-30883      Document: 00512652727        Page: 2    Date Filed: 06/04/2014



                                    No. 12-30883
Horizon” in the Gulf of Mexico, on April 20, 2010, 844 F. Supp. 2d 746, 758
(E.D. La. 2012). Applying this standard, the court concluded that oil flowing
from the well through the Deepwater Horizon’s riser was a discharge from the
well. Id. at 761. The court then entered summary judgment on the issue of
BP’s and Anadarko’s liability as co-owners of that well. Id. at 762. Because
we agree that there is no dispute of material fact regarding the discharge of oil
from the well, we affirm.
                                           I.
      The Macondo Well (“the well”) was an exploratory well located about fifty
miles off the Louisiana coast in the Gulf of Mexico. Anadarko and BP (together,
“the defendants” or “the well owners”) were co-owners of the well and co-lessees
of the continental shelf block in which the well was located. 1 The well itself
was drilled by the Deepwater Horizon, a mobile offshore drilling vessel owned
and operated by several Transocean entities. 2 The Deepwater Horizon was
connected to the well by a riser. At the junction of the well and the riser was
a blowout preventer that could be used automatically or manually to interrupt
an impending blowout.           Both the blowout preventer and riser were
appurtenances of the Deepwater Horizon.
      The blowout occurred on April 20, 2010, while the Deepwater Horizon
was preparing to depart from the site in anticipation of the permanent
extraction operation. As part of this preparation, the well had been lined and
sealed with cement. Before the Deepwater Horizon departed, this cement
failed, resulting in the high-pressure release of gas, oil, and other fluids. The



      1  The well was also co-owned by MOEX Offshore 2007, LLC, which has settled with
the government and is not party to this appeal.
       2 The vessel was owned or operated by various Transocean entities, including

Transocean Deepwater, Inc., Transocean Offshore Deepwater Drilling, Inc., Transocean
Holdings, LLC, and Triton Asset Leasing GmbH (collectively “Transocean”). These entities
were originally named as defendants, but have settled with the government.
                                           2
     Case: 12-30883       Document: 00512652727          Page: 3     Date Filed: 06/04/2014



                                       No. 12-30883
blowout preventer also failed, thus allowing these fluids to burst from the well,
flowing up through the riser and onto the deck of the Deepwater Horizon. The
oil and gas subsequently caught fire, and the ensuing blaze capsized the
Deepwater Horizon, which was still connected to the well via the riser. The
strain from the sinking vessel severed the riser, and for nearly three months
oil flowed continuously through the broken riser and into the Gulf of Mexico.
Authorities eventually installed a cap over what remained of the riser, and oil
continued to leak for two days, with the well finally sealed on July 15, 2010.
       Following the incident, the federal government filed the present action,
seeking civil penalties under § 311 of the Clean Water Act, which mandates
the assessment of fines on the owners or operators of any vessel or facility
“from which oil or a hazardous substance is discharged.” 3 The government
then moved for summary judgment on several issues, including the well
owners’ civil-penalty liability for any “subsurface” discharge of oil. Anadarko
filed a cross-motion for summary judgment on the same issue, arguing that the
subsurface discharge emanated from the riser owned by Transocean, and thus
that the oil was not discharged from any facility owned or operated by
Anadarko or BP. Holding that discharge is the point where “uncontrolled
movement” begins, the court concluded that the oil released from the well via
the third party’s broken riser was a discharge from the well. In re Oil Spill,
844 F. Supp. 2d at 758, 761. Because Anadarko and BP did not contest their
ownership of the well, the district court then entered summary judgment in
favor of the Government. Id. at 762. Anadarko and BP filed a timely appeal.




       3 33 U.S.C. § 1321(a)(7)(A). All statutory references are to the 2006 edition of the U.S.
Code. The government named a total of eight defendants and also sought reimbursement for
clean-up costs pursuant to the Oil Pollution Act, 33 U.S.C. § 2702. These other parties and
claims are not presently at bar.
                                               3
     Case: 12-30883      Document: 00512652727         Page: 4    Date Filed: 06/04/2014



                                      No. 12-30883
                                            II.
       We review summary judgment de novo, applying the same standard as
the district court. Bd. of Miss. Levee Comm’rs v. United States EPA, 674 F.3d
409, 417 (5th Cir. 2012); see also Matsushita Elec. Indus. Co. v. Zenith Radio
Corp., 475 U.S. 574, 587 (1986).          Summary judgment is proper when the
pleadings and other materials on file indicate that “there is no genuine dispute
as to any material fact and that the moving party is entitled to judgment as a
matter of law.” FED R. CIV. P. 56(a); see also Celotex Corp. v. Catrett, 477 U.S.
317, 323–25 (1986). We are not bound by the district court’s analysis, and are
free to affirm on any basis raised below and supported by the record. United
States v. Ho, 311 F.3d 589, 602 n.12 (5th Cir. 2002).
                                            III.
       The Clean Water Act is “not a model of clarity.” 4 In its current form, the
Act is the result of over a century of successive statutory schemes and
amendments. 5 Yet it is, in some respects, not overly complex. The legislation
attempts to eliminate the introduction of any kind of pollutant—everything
from paint and pesticides to rocks and dirt—into the waters of the United
States. 33 U.S.C. §§ 1251(a), 1362(6). The Act does so by creating a regulatory
framework and then prohibiting any discharge in violation of the regulations.
See 33 U.S.C. §§ 1252, 1311–1313, 1316–17, 1319, 1329, 1342. Because of the
heightened potential for “environmental disaster” resulting from the release of
oil or hazardous waste, 33 U.S.C. § 1321 establishes increased fines for the
discharge of these pollutants. See S. Rep. No. 92-414 (1972), reprinted in 1972
U.S.C.C.A.N. 3668, 3732 (referring to possible disaster).



       4 Atl. States Legal Found., Inc. v. Tyson Foods, Inc., 897 F.2d 1128, 1137 (11th Cir.
1990); accord Platte Pipe Line Co. v. United States, 846 F.2d 610, 611 (10th Cir. 1988).
       5 Discharge into U.S. waters was first prohibited by the Rivers and Harbors

Appropriation Act of 1899, 30 Stat. 1121 (codified as amended at 33 U.S.C. § 401, et seq.).
                                             4
     Case: 12-30883      Document: 00512652727         Page: 5    Date Filed: 06/04/2014



                                      No. 12-30883
       Specifically, the section prohibits the “discharge of oil or hazardous
substances (i) into or upon the navigable waters of the United States, adjoining
shorelines, or into or upon the waters of the contiguous zone . . . in such
quantities as may be harmful,” except under circumstances not implicated by
the present case. 33 U.S.C. § 1321(b)(3). The section further provides that:
       Any person who is the owner, operator, or person in charge of any
       vessel, onshore facility, or offshore facility from which oil or a
       hazardous substance is discharged in violation of [33 U.S.C.
       § 1321(b)(3)] shall be subject to a civil penalty in an amount up to
       $25,000 per day of violation or an amount up to $1,000 per barrel
       of oil or unit of reportable quantity of hazardous substances
       discharged.
Id. § 1321(b)(7)(A); see also 33 C.F.R. § 27.3 (2006) (indicating dollar amounts
as increased by regulation). In the instant case, no one denies that there has
been a discharge of harmful quantities of oil into navigable waters. Anadarko
and BP further stipulate that the well is an offshore facility, and that they are
the owners of that facility. 6 The only question, then, is whether it is beyond
factual dispute that the well is a facility “from which” the harmful quantity of
oil was discharged. We find no dispute as to the question.
       Discharge is not defined for the purposes of this section, but is instead
illustrated by a list of examples. Discharge “includes, but is not limited to, any
spilling, leaking, pumping, pouring, emitting, emptying or dumping[.]” 33
U.S.C. § 1321(a)(2). Each of these statutory examples denotes the loss of
controlled confinement. Similarly, the ordinary use of “discharge” refers to a
fluid “flow[ing] out from where it has been confined.” 7 Accordingly, a vessel or


       6  The government argues that BP was also an operator of the Deepwater Horizon. BP
disagrees. Because we find Anadarko and BP liable as owners of the well, we do not reach
this question.
        7      Discharge,     Oxford      Dictionaries      Online,      U.S.      Edition,
http://www.oxforddictionaries.com/us/definition/american_english/discharge (last visited
Feb. 24, 2014). We further note that Congress intended for the section to apply to “classic
spill” situations, 124 Cong. Rec. 37502 (1978), and dictionaries generally define a spill in
                                             5
     Case: 12-30883         Document: 00512652727           Page: 6     Date Filed: 06/04/2014



                                         No. 12-30883
facility is a point “from which oil or a hazardous substance is discharged” if it
is a point at which controlled confinement is lost. Turning to the facts, we find
no dispute as to whether the well is such a facility. The parties stipulate that
cement had been deposited at the well. There is no genuine dispute that
controlled confinement was lost when this cement failed—the defendants do
not contest the cement’s failure, and they concede that oil then “escaped” and
“flowed freely” from the well and ultimately into navigable waters.                           And
although the defendants argue that the blowout preventer should have
engaged and prevented the progression of the blowout, the need for this
intervention only underscores the extent to which the oil was already
unconfined and flowing freely. Accordingly, we find that the well is a facility
from which oil was discharged in violation of 33 U.S.C. § 1321(b)(3).
       It is immaterial that the oil flowed through parts of the vessel before
entering the Gulf of Mexico. Anadarko argues that discharge is the point at
which oil “enters the marine environment.” 8                    Yet Anadarko provides no
relevant legal authority in support of the proffered interpretation. Nor does
our research reveal any. On the contrary, it seems well settled that the section
proscribes any discharge of oil that ultimately flows “into or upon . . . navigable
waters,” irrespective of the path traversed by the discharged oil. 9 For example,



terms of a loss or exit from a container. See, e.g., Spill, Oxford English Dictionary Online,
http://www.oed.com/view/Entry/186634 (subscription required) (last visited February 20,
2014) (“to allow or cause (a liquid) to fall, pour, or run out (esp. over the edge of the containing
vessel)”); Spill, Merriam-Webster Online, http://www.merriam-webster.com/dictionary/spill
(last visited February 24, 2014) (“to cause or allow (something) to fall, flow, or run over the
edge of a container”).
        8 Counsel used this phrase at oral argument.             Similarly, the briefs argue that
discharge denotes “direct” or “immediate” release into water. None of these proposed
standards is consistent with existing law.
        9 33 U.S.C. § 1321(b)(3); see also Pepperell Assocs. v. United States EPA, 246 F.3d 15

(1st Cir. 2001) (administrative penalties under 33 U.S.C. § 1321) (oil traversed third-party
culvert); Union Petroleum Corp. v. United States, 651 F.2d 734 (Ct. Cl. 1981) (reimbursement
provision under 33 U.S.C. § 1321) (oil ran across third-party rail line); Pryor Oil Co., Inc. v.
                                                 6
     Case: 12-30883      Document: 00512652727         Page: 7    Date Filed: 06/04/2014



                                      No. 12-30883
a discharge of oil violates the section even where the oil flows over a rail yard
or hillside before reaching water. See generally Union Petroleum Corp. v.
United States, 651 F.2d 734 (Ct. Cl. 1981); Pryor Oil Co., Inc. v. United States,
299 F. Supp. 2d 804 (E.D. Tenn. 2003).                 Similarly, the Environmental
Protection Agency fined a factory owner for oil that spilled from a boiler gasket,
into an industrial drain, through a conduit, and eventually into a creek. See
generally Pepperell Assocs. v. United States EPA, 246 F.3d 15 (1st Cir. 2001).
The First Circuit ultimately denied review of the case, finding the agency’s
decision reasonable. Id. at 30. So oil need not flow from a facility directly into
navigable waters to give rise to civil-penalty liability under 33 U.S.C. § 1321.
       Nor is liability precluded by the fact that the property traversed by the
oil was owned by a third party. The Pepperell factory owner was held liable for
his facility’s discharge even though the oil had traveled through a third party’s
conduit before reaching water.            Id. at 20.      Likewise, when spilled oil
subsequently traverses municipal sewers or ditches, liability is imposed upon
the owner of the facility where the oil was first discharged, and not on the
owner of the municipal facilities. See generally In re D&L Energy, Inc., V-W-
13 C-006 (EPA ALJ Feb. 27, 2013) (unpublished). In one recent incident, EPA
authorities discovered that oil and brine were being released from an oil
exploration site. In re D&L Energy, Inc., V-W-13 C-006, at 2. Authorities
found that a nearby river was polluted with oil and that a tributary was
“impacted with oil at least a foot deep.” Id. Upon further investigation, they
realized that fluids from the drilling site were flowing through a municipal



United States, 299 F. Supp. 2d 804 (E.D. Tenn. 2003) (action under 33 U.S.C. § 1321(c)) (oil
“ran down hillside”); In re D&L Energy, Inc., V-W-13 C-006 (EPA ALJ Feb. 27, 2013)
(administrative penalties under 33 U.S.C. § 1321) (unpublished) (pollutant traversed storm
sewer); In re Philadelphia Macaroni Co., CWA-III-187 (EPA ALJ May 28, 1998)
(administrative penalties under 33 U.S.C. § 1321) (unpublished) (oil traversed field and ran
into unnamed creek).
                                             7
     Case: 12-30883       Document: 00512652727         Page: 8     Date Filed: 06/04/2014



                                       No. 12-30883
sewer, into a creek, and eventually to the Mahoning River. Id. The agency
found the drilling site’s owner liable, notwithstanding the fact that the oil
flowed through third-party facilities before reaching water. Id. Indeed, we are
aware of no case in which a court or administrative agency exempted a
defendant from liability on account of the path traversed by discharged oil.
The well owners’ liability is thus unaffected by the fact that the oil traversed
part of Transocean’s vessel before entering the Gulf of Mexico.
       We recognize that the aforementioned incidents involved blameless third
parties, whereas here the owner or operator of the Deepwater Horizon might
have contributed to the discharge. By all accounts, if the vessel’s blowout
preventer had functioned properly, the oil would not have entered navigable
waters in violation of the Clean Water Act. The defendants therefore reason
that liability is properly imposed upon the owner or operator of the Deepwater
Horizon. Yet it is well established that this section of the Clean Water Act
leaves no room for civil-penalty defendants to shift liability via allegations of
third-party fault. See United States v. Tex-Tow, Inc., 589 F.2d 1310, 1314 (7th
Cir. 1978) (holding defendant liable for penalty notwithstanding fault of a third
party). Early in the implementation of the Act’s regulatory framework, there
was some uncertainty as to where and how the law should apply. It was not
uncommon for defendants to argue that the statute should not apply where a
pollutant is accidentally discharged, or where a third party causes the
discharge. See Sierra Club v. Abston Const. Co., Inc., 620 F.2d 41, 45 (5th Cir.
1980) (summarizing early cases). Courts, however, now acknowledge that
civil-penalty liability under 33 U.S.C. § 1321 arises irrespective of knowledge,
intent, or fault. 10 In fact, courts have consistently rejected attempts to shift


       10Kelly v. United States EPA, 203 F.3d 519, 522 (7th Cir. 2000) (“Civil liability under
the Clean Water Act, therefore, is strict.”); United States v. Coastal States Crude Gathering
Co., 643 F.2d 1125, 1127 (5th Cir. Unit A Apr. 1981) (referring to civil penalties in what is
                                              8
       Case: 12-30883     Document: 00512652727          Page: 9     Date Filed: 06/04/2014



                                       No. 12-30883
liability on the basis of shared fault, instead choosing to consider any
contributing cause as a mitigating factor at penalty calculation. 11 This Court,
in particular, recognizes the section as “an absolute liability system with
limited exceptions, which are to be narrowly construed.” United States v. W.
of Eng. Ship Owner’s Mut. Prot. & Indem., 872 F.2d 1192, 1196 (5th Cir. 1989).
And although 33 U.S.C. § 1321 includes a third-party-fault exception for
removal-cost liability, it includes no such exception for civil-penalty liability. 12
That being the case, any culpability on the part of the Deepwater Horizon’s
operators does not exempt the well owners from the liability at issue here.
        After reviewing the record and the law, we find no genuine dispute as to
the defendants’ liability for civil penalties pursuant to § 311 of the Clean Water
Act.    As explained herein, it is undisputed that the well’s cement failed,
resulting in the loss of controlled confinement of oil such that the oil ultimately
entered navigable waters. The well is therefore a facility “from which oil or a
hazardous substance was discharged” “into or upon the navigable waters of the
United States.” 33 U.S.C. §§ 1321(a)(2), (b)(3), (b)(7)(A). Anadarko and BP do
not dispute their ownership of the well. Therefore, by the express terms of the
statute, Anadarko and BP “shall be subject to a civil penalty” calculated in



now 33 U.S.C. § 1321(b)(6), which uses the same liability standard as § 1321(b)(7)); Sierra
Club, Mineral Policy Ctr. v. El Paso Gold Mines, Inc., No. A. 01 PC 2163 OES, 2002 WL
33932715, at *11 (D. Colo. Nov. 15, 2002) (rejecting argument that a defendant must
“actively” contribute to a spill before liability may be imposed).
       11 E.g., Coastal States Crude, 643 F.2d at 1128 (reducing penalty in enforcement order

due to lack of fault); United States v. Egan Marine Corp., No. 08 C 3160, 2011 WL 8144393,
at *5–6 (N.D. Ill. Oct. 13, 2011) (explaining that the majority of circuits have concluded that
the imposition of penalties is mandatory); United States v. General Motors Corp., 403 F. Supp.
1151, 1165 (D. Conn. 1975) (finding that liability was mandatory but fine of $1 was
appropriate where no fault shown); cf. United States v. Scruggs, No. G-06-776, 2009 WL
500608, at *6 (S.D. Tex. Feb. 26 2009) (imposing fine of $65,000 where over $1 million was
authorized by statute).
       12 Compare 33 U.S.C. § 1321(g) (allowing subrogation of removal costs where discharge

was “caused solely by an act or omission of a third party”), with id. § 1321(b) (making no
mention that such an option is available vis-à-vis civil-penalty liability).
                                              9
    Case: 12-30883       Document: 00512652727          Page: 10     Date Filed: 06/04/2014



                                       No. 12-30883
accordance with statutory and regulatory guidelines. Id. § 1321(b)(7)(A). This
liability is unaffected by the path traversed by the discharged oil. Nor is
liability precluded by any culpability on the part of the vessel’s owner or
operator.
                                             IV.
       For the reasons stated, we AFFIRM the grant of partial summary
judgment with respect to the well owners’ liability for civil penalties pursuant
to 33 U.S.C. § 1321(b)(7)(A). 13




       13 We do not adopt the district court’s interpretation of § 1321(b)(7)(A) to the extent
that such an interpretation differs from our own. Further, we express no opinion as to any
other issues addressed in the district court’s order.
                                             10